DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 June 2022 has been entered.

Response to Amendment
The amendment filed on June 30th, 2022 has been entered. Claims 1-20 remain
pending. 


Response to Arguments
Applicant’s arguments filed on June 30th, 2022 filed have been fully considered and are
persuasive. Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new grounds or rejection were necessitated due to the amendments. 
	Applicant submits on para. 2 of pg. 11, that the combination of New and Mixter does not teach, suggest or render obvious at least, for example, the feature of "transmit a sensing result provision request to a plurality of devices located in a predetermined space in response to a failure of the one or more sensors, in the information processing apparatus, to acquire the first sensing results; receive, from the plurality of devices, a plurality of second sensing results based on the sensing result provision request" as recited in independent claim 1.
Review the factual inquiries for establishing a background for determining obviousness
Under 35 U.S.C. 103 for the independent claims and dependent claims below. 

	Applicant submits on the last para. of pg. 12 – first para. of pg. 13, Mixter describes that "[o]ne or more of the electronic devices 190 (and one or more cast devices) are commissioned to the voice assistant service via a client device ... A user may send a request on the user interface of the client device to initiate a commissioning process for the new electronic device 190 that needs to be commissioned. After receiving the commissioning request, the client device establishes a short range communication link with the new electronic device 190 that needs to be commissioned ... The client device then conveys wireless configuration data associated with a wireless local area network (WLAN) (e.g., local network 104) to the new or electronic device 190 ... After receiving the wireless configuration data via the short range communication link, the new electronic Page  device 190 decodes and recovers the wireless configuration data, and joins the WLAN based on the wireless configuration data." See Mixter at ¶ [0061] (emphasis added). As clearly evident in Mixter, the commissioning request is raised by a user via a client device to commission a new electronic device to join WLAN. Subsequently, the client device establishes a communication link with the new electronic device and shares wireless configuration data using which the new electronic device joins the WLAN. However, Mixter is silent regarding establishing the communication link (alleged transmission of sensing result provision request), by the client device with the new electronic device, in response to a failure of one or more sensors in the client device to acquire sensing results related to the user. Clearly the request of the user via the client device is independent of the failure of the client device to capture the sensing results. In other words, establishing the communication link with the new electronic device is not based on the failure of the client device to capture the sensing results of the user.
	Argument is partially persuasive; moreover, for clarification purposes, establishing the communication link with the new electronic device is not in response to a failure of the client device to capture the sensing results is the feature that distinguishes from the prior art cited and explained. The Final Rejection mailed on April 5th, 2022 indicates how it meets the language of “transmit a sensing result provision request to a plurality of devices located in a predetermined space based on a failure of the one or more sensors to acquire the first sensing results due to the user being outside the sensing range of the one or more sensors” in pgs. 9-11 for the motivation to combine. 
	Applicant submits on the second para. of pg. 13 – second para. of pg. 15, Further, Mixter describes "[t]he user makes a voice input ... and the three electronic devices 1002-1 thru 1002-3 detect and capture a sample of the voice input ... each of the electronic devices 1002 has captured a respective sample of a user's voice input and has determined as score for its respective sample; ... The electronic devices 1002 communicate their quality scores with each other ... If its score is the best amongst the scores, the electronic device outputs responses to the voice input and subsequent voice inputs; this device is determined to be the 'leader' ... " See Mixter at ¶¶ [0127] - [1029], and [0131]. Mixter further describes "an electronic device 1002 failed to capture a sample of the voice input (e.g., the device was too far away from the user to detect the voice input), the quality score for that device for the voice input is 0.00 or a null score; a device with a "0.00" or null score is eliminated from contention to be the leader ... the non-leaders forgo receiving, detecting, and processing subsequent voice inputs from the user" See Mixter at ¶¶ [0130] and [0131] (emphasis added). Mixter merely describes a method to determine one of a plurality of electronic devices to be a leader to respond to a user's voice input based on a quality score of the received voice input. An electronic device having the best quality score is determined to be the leader to respond to the voice input, and an electronic device that has failed to acquire the voice input is eliminated from the contention to be the leader and is determined as a non-leader. The non-leader does not receive, detect, and process subsequent voice inputs of the user. In contrast, a sensing result provision request is transmitted, by an electronic device, to a plurality of devices in response to a failure of the electronic device to acquire the first sensing results and a plurality of second sensing results is received, by the electronic device, based on the sensing result provision request, as described in amended independent claim 1. In other words, in Mixter, the non-leader device that has failed to acquire the voice input does not transmit any request to the leader device and thus does not receive any sensing results from the leader device based on the transmitted request. 
Accordingly, the combination of New and Mixter does not teach, suggest or render obvious the feature of "transmit a sensing result provision request to a plurality of devices Page 
located in a predetermined space in response to a failure of the one or more sensors to acquire the first sensing results; receive, from the plurality of devices, a plurality of second sensing results based on the sensing result provision request" as recited in amended independent claim 1. Therefore, amended claim 1 is not taught, suggested or rendered obvious by New and Mixter. The Applicant submits that independent claims 19 and 20 are also not taught, suggested or rendered obvious by New and Mixter at least for the reasons stated above with regard to independent claim 1.
Applicant’s arguments are persuasive. Please review the factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 for independent claims and dependent claims below. 

Applicant submits on para. 3 of pg. 15, that claim 2 is also not taught, suggested, or rendered obvious by the combination of New and Mixter based on the dependence on amended independent claim 1. Further, claim 2 separately recites subject matter not described or suggested by the cited reference.
Argument is persuasive; however, please review the factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 for independent claims and dependent claims below. Furthermore, no explanation/rationale given on how claim 2 separately recites subject matter not described or suggested by the cited reference. 

Applicant submits on para. 4 of pg. 15, Koishida does not remedy the above-mentioned deficiencies of New and Mixter. The Applicant respectfully submits that dependent claims 3-18 are also not taught, suggested, or rendered obvious over the references cited in the Office Action based at least on the dependence on amended independent claim 1. Furthermore, each of claims 3-18 separately recites subject matter not described or suggested by any of the cited references, whether taken individually or in combination. At least for these reasons, claims 3-18 are believed to be patentable.
Please review the factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 for independent claims and dependent claims below. Furthermore, no explanation/rationale given on how claim 3-18 separately recites subject matter not described or suggested by any of the cited references, whether taken individually or in combination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the
claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over
Newendorp (WO 2016/144982 A1) hereinafter New in view of Jammoussi et al. (US Pub. No. 2017/0166219) hereinafter Jam.
Regarding claim 1, New teaches an information processing apparatus (Lines 1-8 on para [0206], Wearable device processes information by sampling audio to determine whether the audio input includes a trigger for a service and also transmits instruction data to compatible electronic devices.), comprising:
one or more sensors having a sensing range and configured to acquire first sensing results related to a user based on a presence of the user within the sensing range (Para. 203, as both devices 802 and 804 are within the range of picking up the user's utterance 806. Responsive to the input, wearable device 802 also triggers a virtual assistant and displays virtual assistant user interface 812, prompting the user for additional input e.g. through a microphone and its range within picking up the user’s utterance);
one or more processors configured to (Lines 1-10 on para [0210], Virtual assistant i.e. digital assistant client module, in which structures as the memory 202 can be used to store instructions and CPU e.g. processor 220 to run or execute various software programs and/or sets of instructions shown in lines 1-3 on para [0049] and figure 2A):
select, on the basis of a predetermined reference (Lines 1-10 on para [0210], Virtual assistant i.e. digital assistant client module automatically chooses which device should respond based on one or more conditions e.g. distance), one or more third sensing results (Lines 1-12 on para [0210] indicates that multiple devices automatically determine which device should make a response on the basis of a distance i.e. third sensing results selected from device meeting predetermined reference from the overall sensing results) used in estimating a user state (where the state of the user may be relative to a distance between the user and a device as an example) from among the received plurality of second sensing results (Lines 3-4 on para [0201], Wearable device 802 is one of devices 103, 122, 200, 400, 600, or 1000 i.e. second sensing results from these devices with sensors; Lines 1-4 on para [0207], Instruction data is sent to other in-range electronic devices and based on a set condition such as distance or usage, the results are selected from the in-range electronic devices in which structures as the memory 202 can be used to store instructions and CPU e.g. processor 220 to run or execute various software programs and/or sets of instructions shown in lines 1-3 on para [0049] and figure 2A, as to gather additional information from the surrounding environment and user shown in lines from context information from sensors selected from a plurality of devices shown in lines 1-5 on para [0080]); and  
control an output of information on the basis of the selected one or more third sensing results (Lines 3-12 on para [0210], Based on the results from the condition the output information is outputted conditions i.e. as mentioned on para [0210] multiple devices automatically determine which device should make a response i.e. information outputted based on the predetermined reference; therefore, control the output of the information on the basis of the user state estimated using one or more third sensing results; Structure provided with the Digital Assistant Client Module 231 where it’s a module executed by processor 220 and instructions set forth by memory 202 as described above). 
New does not explicitly disclose:
transmit a sensing result provision request to a plurality of devices located in a predetermined space in response to a failure of the one or more sensors to acquire the first sensing results;
receive, from the plurality of devices, a plurality of second sensing results based on the sensing result provision request;
In a related field of endeavor (e.g. communicating i.e. exchanging data from various devices that are connected, see abstract), Jam teaches The first vehicle 12a computer may additionally access data from sensors in second vehicles 12b, the infrastructure device 16, or the data sources 18 (collectively remote data). Based on the remote data, the first vehicle 12a computer may evaluate the local data. Additionally, the first vehicle 12a computer may supplement or replace unavailable and/or inaccurate local data with the remote data. The data may be received, for example, via DSRC communications or other radio frequency communications between the first vehicle 12a and the second vehicles 12b, or between the first vehicle 12a and the infrastructure device 16 i.e. receiving transmit a sensing result provision request to a plurality of devices, see para. 12, Furthermore, the communications protocol is according to WiFi or satellite communciations, and second communications protocol e.g. DSRC, see para. 13. Moreover, Upon determining that the first receiver failed, the first vehicle 12a computer may activate the second receiver to receive the data, which may receive the data indirectly, i.e., via an intermediate communications circuit. The intermediate communications circuit may be included, for example, in the infrastructure device 16 or in a second vehicle 12b. The data source 18 may transmit the data to the communications circuit in the infrastructure device 16 or second vehicle 12b, which may forward the data to the second receiver in the first vehicle 12a i.e. in response to a failure of the one or more sensors to acquire the first sensing results and receiving from a plurality of devices a plurality of second sensing results based on the sensing result provision request as it may be more than two vehicles as per para. 27, see para. 14. Moreover, The computer 32a may further receive remote data from three second vehicles 12b in a same geographical area as the first vehicle 12a indicating that the air temperature is respectively 24°, 23° and 26° i.e. sensing result provision request is transmitted to a plurality of devices located in a predetermined space in response to a failure, see para. 26.
Modifying New to use the techniques disclosed by Jam discloses:
transmit a sensing result provision request to a plurality of devices located in a predetermined space in response to a failure of the one or more sensors to acquire the first sensing results (e.g. New’s information processing apparatus now including where it transmits a sensing result provision request to a plurality of devices located in a predetermined space in response to a failure of the one or more sensors to acquire the first sensing results as taught by Jam, see para. 12-14 and 26);
receive, from the plurality of devices, a plurality of second sensing results based on the sensing result provision request (e.g. New’s information processing apparatus now including receiving, from the plurality of devices, a plurality of second sensing results based on the provision request as taught by Jam, see para. 14 and 27);
It would have been obvious to one of ordinary skill in the art at the time the invention
was filed to apply the teachings of Jam to the information processing apparatus of New. Doing so would have been predictable to one of ordinary skill in the art given the similar nature between the two disclosures, for example exchanging data from various devices that are connected. Further, doing so would have provided the users of New, with the added benefits of Sharing data between vehicles and road infrastructure via radio frequency communications such as dedicated short range communications (DSRC) allows vehicles to evaluate, e.g., diagnose one or more conditions and/or faults of, on-board sensors by comparing data from remote sensors with data from on-board sensors. Additionally, data received from a first data collector, e.g., an on-board sensor or first on-board receiver, may be replaced with data from a second data collector, e.g., a remote sensor, or second on-board receiver, when data received from the first data collector is determined to be unavailable or inaccurate, as taught by Jam, see para. 8 i.e. having supplemental information in case of failure.

Regarding claim 2, New in view of Jam teaches the information processing apparatus of claim 1 (see claim 1 above), New further teaches,
wherein the one or more processors control the output of the information on the basis of the user state estimated using the one or more third sensing results (Lines 1-10 on para [0210], Virtual assistant i.e. digital assistant client module automatically determines which device should respond based on one or more conditions i.e. as mentioned on para [0210] multiple devices automatically determine which device should make a response i.e. output information based on the predetermined reference; therefore, control the output of the information on the basis of the user state estimated using one or more third sensing results, where the state of the user may be relative to a distance between the user and a device as an example; additionally, the device utilizes various components to gather additional information about the environment and user as to determine how to prepare and deliver outputs to the user shown in lines 1-9 on para [0080]).

Regarding claim 19, is a directed to the method of the system claim presented in claim 1 and is rejected under the same grounds as claim 1.

Regarding claim 20, is directed to a non-transitory computer-readable medium of the system claim presented in claim 1 and is rejected under the same grounds as claim 1. 
Furthermore, New teaches, A program for causing a computer to function as
(Lines 1-10 on para [0048], Non-transitory computer-readable storage medium of memory 202 can be used to store instructions for use by or in connections with an instruction execution system such as a computer-based system).

Claims 3-18 are rejected under 35 U.S.C. 103 as being unpatentable over 
New in view of Jam and further in view of Koishida et al. (US 2018/0233142 A1) hereinafter Koishida.
Regarding claim 3, New in view of Jam teaches the information apparatus of claim 2 (see claim 2 above), in addition New discloses:
 wherein the one or more third sensing results include sensing results for each of a plurality of sensing types and (The inputs allowed by the device, specifically the digital assistant client module can include a microphone, accelerometers, optical sensors as well as voice, text, touch, and gestural inputs; therefore, process 900 is not limited to only microphone input and changes with a predetermined condition as in contrast between using an accelerometer in para [0215] versus a microphone in para [0218] as an example). 
New in view of Jam does not explicitly disclose:
wherein, for each of the plurality of sensing types, the one or more processors select, on the basis of the predetermined reference, the one or more third sensing results that correspond to a sensing type, respectively, from among the plurality of second sensing results.
In a related field of endeavor (e.g. intelligent virtual assistants in a specified space), Koishida discloses systems, methods, and logical constructs for providing intelligent assistance
to users (Lines 1-3 on para [0017]) where the predetermined reference is conducted using a
Kalman filter and there are weights indicating higher precision, more processing power or
otherwise greater capabilities i.e. reliability of the device through precision and the
manufacturing components used within the device as compared between the professional-
grade video camera vs. the webcam i.e. one or more third sensing results (Lines 1-10 on para [0049]). Lines 1-5 on para [0059], Entity tracker 100 includes a Kalman filter, entity tracker 100 may be embodied in software that is stored in memory and executed by one or more processors [0027], as selecting different weights associated with different devices and their corresponding sensor types, where in regards to the weights, the status identifies as it is configures to interpret and evaluate sensor data from a plurality of sensors, ultimately selects the data from a sensor with a larger weight determined by the reliability i.e. manufacturing components present such as in the example of the professional-grade video camera vs. the webcam of a type of camera as shown in lines 1-10 on para 0049; furthermore figure 4 is exemplary of actions taken by the entity tracker within the same device and entity tracker 100 of the intelligent assistant computer 20 in relation to paras [0050] and [0141].
	Modifying New in view of Jam to use the techniques disclosed by Koishida discloses:
wherein, for each of the plurality of sensing types, the one or more processors select, on the basis of the predetermined reference, the one or more third sensing results that correspond to a sensing type, respectively, from among the plurality of second sensing results (e.g. New’s information processing apparatus including the one or more third sensing results now also including the feature of the entity tracker 100 determines the one or more second sensing results by selecting, on the basis of a condition, the sensing results pertaining to the sensing type, from a plurality of sensing results as taught by Koishida, see paras 27 and 49).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to apply the teachings of Koishida to the information processing
apparatus of New in view of Jam as the devices from New describe multifunction electronic devices such as laptop, tablet computers, desktop computer, game console, phones, etc. as described in Lines 1-10 on para [0037] where the intelligent assistant computer by Koishida is in all-in-one computing device i.e. multifunction electronic device. Including Koishida’s features would have improved New by providing a reference in which such data comparison and usage would likely be more accurate (Lines 7-10 on para [0049]); therefore, enables natural user interface experiences with computing system via natural interactions as recognized by Koishida in lines 1-6 on para [0002].

Regarding claim 4, New in view of Jam and further in view of Koishida teaches the information processing apparatus of claim 3 (see claim 3 above), New further discloses:
wherein the predetermined reference includes at least one of a distance between each of the plurality of devices and the user, performance information of each of the plurality of devices, and a user evaluation grade associated with each of the plurality of devices (Lines 1-
12 on para [0210], One or more conditions may be on distance, e.g. closest to the user, usage
condition for example if the device is on but another device within range is not e.g.
performance information, and frequency stored of use of the device e.g. evaluation grade in
frequency of user interaction), wherein the user evaluation grade corresponds to sensed feedback of the user for another information outputted in past (Broadest reasonable interpretation, of sensed feedback is data recorded in regards to any direct or indirect response of the user outputted in the past, Para. 210, device should respond based on one or more conditions i.e. based on recency and/or frequency of use where sensed feedback of the user is how frequent it is used for information previously outputted as if it determines frequency, data is recorded).
New in view of Jam fails to explicitly disclose:
a manufacturing-source reliability level of each of the plurality of devices
In a related field of endeavor (e.g. intelligent virtual assistants in a specified space).
Koishida discloses systems, methods, and logical constructs for providing intelligent assistance
to users (Lines 1-3 on para [0017]) where the predetermined reference is conducted using a
Kalman filter and there are weights indicating higher precision, more processing power or
otherwise greater capabilities i.e. performance information may be set for the devices and/or
reliability of the device through precision and the manufacturing components used within the
device as compared between the professional-grade video camera vs. the webcam (Lines 1-10
on para [0049]).
	Modifying New in view of Jam to use the techniques disclosed by Koishida discloses:
	wherein the predetermined reference includes at least one of a distance between each
of the plurality of devices and the user, performance information of each of the plurality of
devices, a manufacturing-source reliability level of each of the plurality of devices, and a user
evaluation grade associated with each of the plurality of devices, wherein the user evaluation grade corresponds to sensed feedback of the user for another information outputted in past. (e.g. New’s information processing apparatus in view of Jam wherein the predetermined reference includes distance and user evaluation grade, now also including performance and reliability as taught by Koishida, see lines 1-10 on para 0049).
	The same obviousness rationale of claim 3 is applicable and used in the same grounds of claim 4.

Regarding claim 5, New in view of Jam and further in view of Koishida teaches the
information processing apparatus of claim 4 (see claim 4 above), in addition, New discloses: 
wherein, for each of the plurality of sensing types, the one or more processors select,
from among the plurality of second sensing results, the one or more third sensing results that correspond to a sensing type of a device located closer to the user, respectively, among the plurality of devices (Lines 1-9 on para [0210], virtual assistant automatically chooses devices located closest to the user, sensors are available to the devices as to contextual environment and input information from user as in device 200 shown in lines 1-6 on para [0081]; therefore, the sensors available to the device selected according to a certain condition).

Regarding claim 6, New in view of Jam and further in view of Koishida teaches the
information processing apparatus of claim 4 (see claim 4 above), in addition New discloses:
wherein, for each of the plurality of sensing types, the one or more processors select, from among the plurality of second sensing results, the one or more third sensing results that correspond to a sensing type of a device having a superior sensing performance for the sensing type, respectively, among the plurality of devices (Lines 1-12 on para [0210], virtual assistant automatically chooses device to respond based on one or more conditions i.e. with superior sensing performance e.g. that is currently on rather than a device that is currently off i.e. the
performance of one over the other respectively is superior as it is functional indicating ability to perform based on the sensors available to the devices as to contextualize environment and
input information from user as in device 200).

Regarding claim 7, New in view of Jam and further in view of Koishida teaches the
information processing apparatus of claim 4 (see claim 4 above).
New in view of Jam fails to explicitly disclose:
wherein, for each of the plurality of sensing types, the one or more processors select, from among the plurality of second sensing results, the one or more third sensing results that correspond to a sensing type of a device having a superior manufacturing-source reliability level, respectively, among the plurality of devices.
In a related field of endeavor (e.g. intelligent virtual assistants in a specified space).
Koishida discloses systems, methods, and logical constructs for providing intelligent assistance to users (Lines 1-3 on para [0017]) where the predetermined reference is conducted using a Kalman filter and there are weights indicating higher precision, more processing power or otherwise greater capabilities i.e. reliability of the device through precision and the
manufacturing components used within the device as compared between the professional-grade video camera vs. the webcam (Lines 1-10 on para [0049]). Lines 1-5 on para [0059], Entity tracker 100 includes a Kalman filter, entity tracker 100 may be embodied in software that is stored in memory and executed by one or more processors [0027], as to select different
weights associated with different devices and their corresponding sensors, where in regards to
the weights, the status identifies as it is configures to interpret and evaluate sensor data from a
plurality of sensors, ultimately selects the data from a sensor with a larger weight determined
by the reliability i.e. manufacturing components present such as in the example of the
professional-grade video camera vs. the webcam shown in lines 1-10 on para 0049;
furthermore figure 4 is exemplary of actions taken by the entity tracker within the same device
and entity tracker 100 of the intelligent assistant computer 20 in relation to paras [0050] and
[0141].
Modifying New in view of Jam to use the techniques disclosed by Koishida discloses:
wherein, for each of the plurality of sensing types, the one or more processors select, from among the plurality of second sensing results, the one or more third sensing results that correspond to a sensing type of a device having a superior manufacturing-source reliability level, respectively, among the plurality of devices s (e.g. New’s information processing in view of Jam apparatus using one or more conditions, now also including the condition of reliability and the entity tracker 100 of the intelligent assistant computer selecting sensing results of a device having superior reliability mathematically determined by the weights among a plurality of devices as taught by Koishida, see paras. 49-50). 
The same obviousness rationale of claim 3 is applicable and used in the same grounds of claim 7.

Regarding claim 8, New in view of Jam and further in view of Koishida teaches the
information processing apparatus of claim 4 (see claim 4 above), in addition, New discloses:
wherein, for each of the plurality of sensing types, the one or more processors select, from among the plurality of second sensing results, the one or more third sensing results that correspond to a sensing type of a device having a superior user evaluation grade, respectively, from among the plurality of devices (Lines 1-12 on para [0210], virtual assistant automatically chooses device to respond based on one or more conditions i.e. based on recency/frequency of use, this teaches in which it is the most recent and frequency as to provide a device more likeliness as to respond to such conditions; furthermore, claim is interpreted where the most frequent, sensor available to all devices 200, device fits with user evaluation as it is not the “user’s evaluation” as drafted but broadest reasonable interpretation covers where the evaluation may be either automatic and/or manual to a user interaction).

Regarding claim 9, New in view of Jam and further in view of Koishida teaches the
information processing apparatus of claim 4 (see claim 4 above), in addition New discloses:
wherein, for each of the plurality of sensing types, the one or more processors select the one or more third sensing results that correspond to a sensing type, respectively, from among the plurality of second sensing results, on the basis of the distance between each of the plurality of devices  and the user (Lines 1-9 on para [0210], virtual assistant automatically chooses devices located closest to the user i.e. one or more third sensing results among second sensing results, sensors are available to the devices as to contextual environment and input information from user as in device 200 shown in lines 1-6 on para [0081]; therefore, the sensors available to the device selected according to a certain condition), the performance information of each of the plurality of devices (Lines 1-12 on para [0210], virtual assistant automatically chooses device to respond based on one or more conditions i.e. with superior sensing performance e.g. that is currently on rather than a device that is currently off i.e. the performance of one over the other respectively is superior as it is functional indicating ability to perform based on the sensors available to the devices as to contextualize environment and input information from user as in device 200 i.e. one or more third sensing results among second sensing results), and the user evaluation grade associated with each of the plurality of devices (Lines 1-12 on para [0210], virtual assistant automatically chooses device to respond based on one or more conditions i.e. based on recency/frequency of use, this teaches in which it is the most recent and frequency as to provide a device more likeliness as to respond to such conditions i.e. one or more third sensing results among second sensing results; furthermore, claim is interpreted where the most frequent, sensor available to all devices 200, device fits with user evaluation as it is not the “user’s evaluation” as drafted but broadest reasonable interpretation covers where the evaluation may be either automatic and/or manual to a user interaction), and
New in view of Jam does not explicitly disclose:
the manufacturing-source reliability level of each of the plurality of devices;
wherein the distance between each of the plurality of devices and the user, the performance information of each of the plurality of devices, the manufacturing-source reliability level of each of the plurality of devices, and the user evaluation grade associated with each of the plurality of devices have different priority levels on the basis of which the one or more third sensing results are selected from among the received plurality of second sensing results.
In a related field of endeavor (e.g. intelligent virtual assistants in a specified space).
Koishida discloses systems, methods, and logical constructs for providing intelligent assistance
to users (Lines 1-3 on para [0017]) where the predetermined reference is conducted using a
Kalman filter and there are weights indicating higher precision, more processing power or
otherwise greater capabilities i.e. reliability of the device through precision and the
manufacturing components used within the device as compared between the professional-
grade video camera vs. the webcam (Lines 1-10 on para [0049]). Lines 1-5 on para [0059], Entity tracker 100 includes a Kalman filter determining the second sensing results by selecting
different weights associated with different devices and their corresponding sensor types, where
in regards to the weights, the status identifies as it is configures to interpret and evaluate
sensor data from a plurality of sensors, ultimately selects the data from a sensor with a larger
weight determined by the reliability i.e. manufacturing components present such as in the
example of the professional-grade video camera vs. the webcam shown in lines 1-10 on para
0049; furthermore figure 4 is exemplary of actions taken by the entity tracker within the same
device and entity tracker 100 of the intelligent assistant computer 20 in relation to paras [0050]
and [0141]. Furthermore, weights may be given to sensors i.e. priority levels that have higher precision, more processing power or otherwise greater capabilities, see para. 49, i.e. ties into the predetermined references of distance between the devices and the user as the sensors have ranges as described with the entity tracker 100 on para. 29, performance as from the processing power, or otherwise greater capabilities i.e. frequency of use of the sensor as it may determine reliability. 
	Modifying New in view of Jam to use the techniques disclosed by Koishida discloses:
the manufacturing-source reliability level of each of the plurality of devices (e.g. New’s information processing apparatus in view of Jam where it includes the predetermined conditions or sensing results that correspond to sensing types of distance, performance information, and user evaluation grade now also including the manufacturing-source reliability level of each of the plurality of devices as taught by Koishida, see para. 49 and 59);
wherein the distance between each of the plurality of devices and the user, the performance information of each of the plurality of devices, the manufacturing-source reliability level of each of the plurality of devices, and the user evaluation grade associated with each of the plurality of devices have different priority levels on the basis of which the one or more third sensing results are selected from among the received plurality of second sensing results (e.g. New’s information processing apparatus in view of Jam with the predetermined conditions of distance, performance information, evaluation grade now also including the manufacturing-source reliability as taught by Koishida, see the limitation above, also including where weights are represented in their reliability involving the sensing types as taught by Koishida, see para. 49).
The same obviousness rationale of claim 3 is applicable and used in the same grounds of claim 9.

Regarding claim 10, New in view of Jam and further in view of Koishida teaches the
information processing apparatus of claim 4 (see claim 4 above), in addition New discloses:
wherein the plurality of sensing types include sensing of sound, and wherein the one or more processors select the one or more third sensing results, from among the plurality of second sensing results, by prioritization of sensing results for which a user utterance sound is sensed as a direct sound over sensing results for which the user utterance sound is sensed as an indirect sound (Lines 1-6 on para [0078], digital client module within device 200 contains a plurality of sensing types one being a microphone e.g. sensing of sound, where in lines 5-9 on para [0210] teaches that it determines devices to use based on distance where it may be near-field vs. far-field determination algorithms or speech volume determination algorithms e.g. lower volumes correlated to low capture or indirect sound while certain volumes or near-field algorithms are more likely to capture sound utterances).

Regarding claim 11, New in view of Jam and further in view of Koishida teaches the
information processing apparatus of claim 4 (see claim 4 above), in addition New discloses:
wherein the one or more processors are further configured to output the information in an output form that corresponds to the user state estimated using the one or more third sensing results (Lines 1-9 on para [0080], where the CPU 220 and memory 202 execute various software corresponding to I/O subsystem 206 containing sensor/input controllers as shown in figure 2A and described in lines 1-4 on para [0049], and digital assistant can use contextualize
information to determine how to prepare and deliver outputs to user e.g. audio circuitry 210
and speaker 211 as capable through the digital client module 229 of providing out in audio i.e. speech, visual, and/or tactile shown in lines 6-9 on para [0078]).

Regarding claim 12, New in view of Jam and further in view of Koishida teaches the
information processing apparatus of claim 11 (see claim 11 above), while New teaches the outputting of information according to a user’s state, it is silent in how the information is outputted in such a form; therefore, fails to explicitly disclose:
wherein the information is notification information for the user, and wherein the one or more processors output a speech that corresponds to the notification information for the user in the output form that corresponds to the user state estimated using the one or more third sensing results.
In a related field of endeavor (e.g. intelligent virtual assistants in a specified space).
Koishida discloses systems, methods, and logical constructs for providing intelligent assistance
to users (Lines 1-3 on para [0017]) where lines 5-7 on para [0043] describes information
outputted may be commitments, associated messages, and notifications. Furthermore, entity
tracker 100 may gather sensor data to determine entity identity, entity position, and entity
status as taught in lines 5-13 on para [0042], and as contextual information to determine
whether a particular message, notification, or commitment should be executed and/or
presented to the user as taught in lines 1-11 on para [0043].
	Modifying New in view of Jam to use the techniques disclosed by Koishida discloses:
wherein the information is notification information for the user, and wherein the one or more processors output a speech that corresponds to the notification information for the user in the output form that corresponds to the user state estimated using the one or more third sensing results (e.g. New’s information processing apparatus in view of Jam outputting information in a form that corresponds to the user’s state in speech form, now also including wherein the information is notification information to the user corresponding to the user’s state estimated using the one or more third sensing results determined by entity tracker 100 as taught by Koishida, see paras 42-43).
The same obviousness rationale of claim 3 is applicable and used in the same grounds of claim 12.

Regarding claim 13, New in view of Jam and further in view of Koishida teaches the
information processing apparatus of claim 12 (see claim 12 above), while New teaches the outputting of information in speech form based on the user’s state,
New in view of Jam fails to explicitly disclose:
wherein the one or more processors are further configured to:
determine a notification timing for the notification information for the user on the basis of the user state that is estimated based on the one or more third sensing results; and
output speech that corresponds to the notification information for the user, with the determined notification timing.
In a related field of endeavor (e.g. intelligent virtual assistants in a specified space).
Koishida discloses systems, methods, and logical constructs for providing intelligent assistance
to users (Lines 1-3 on para [0017]) with processor executing instructions held by non-volatile storage device described within modules, programs, or engine instantiated by processor, see para. 133, where the contextual information using sensors as described in para [0043], in which the entity tracker 100 provides context information for a determination to be made on the contextually appropriate time (Lines 5-8 on para [0026]) and the commitment engine 60 may execute a commitment and provide output at the contextually appropriate time (Lines 5-8 on para [0026]).
	Modifying New in view of Jam to use the techniques disclosed by Koishida discloses:
wherein the one or more processors are further configured to:
determine a notification timing for the notification information for the user on the basis of the user state that is estimated based on the one or more third sensing results (e.g. New’s information processing apparatus in view of Jam where the processor is configured to determine a notification information timing for the user based on the user state based on the one or more third sensing results as taught by Koishida, see paras 26 and 43); and
output speech that corresponds to the notification information for the user, with the determined notification timing (e.g. New’s information processing apparatus in view of Jam now also including where the output speech corresponds to the notification timing information for the user determined as taught by Koishida, see para. 26).
The same obviousness rationale of claim 3 is applicable and used in the same grounds of claim 13.

Regarding claim 14, New in view of Jam and further in view of Koishida teaches the
information processing apparatus of claim 11 (see claim 11 above), in addition New discloses:
wherein the one or more processors are further configured to store, in association with a device of the plurality of devices that has sensed each of the one or more third sensing results, information which indicates the user evaluation grade obtained from the user with respect to the output of the information after the information has been output by the one or more processors (Lines 1-10 on para [0048] and figure 2A, Memory 202 can store
digital assistant client module, software components, instructions etc. for performing process
900 where it must store information on frequency of use from the user as it is it outputted in
order to have a condition based on frequency of use as in lines 1-5 on para [0210]; furthermore, as the trial or rerun of the process where it uses the predetermined condition of frequency i.e. user evaluation grade it will use the count taking into account the previous output; therefore, equates to the user evaluation grade obtained after the information has been outputted by the one or more processors).

Regarding claim 15, New in view of Jam and further in view of Koishida teaches the
information processing apparatus of claim 11 (see claim 11 above), while New teaches the predetermined reference of user evaluation grade and storing information pertaining it,
	New in view of Jam fails to explicitly disclose:
Wherein the one or more processors are further configured to transmit, to a device of the plurality of devices that has sensed each of the one or more third sensing results, information which indicates the user evaluation grade obtained from the user with respect to the output of the information after the information has been output by the one or more processors.
In a related field of endeavor (e.g. intelligent virtual assistants in a specified space).
Koishida discloses systems, methods, and logical constructs for providing intelligent assistance
to users (Lines 1-3 on para [0017]) where entity tracker 100 may comprise a Kalman filter (Lines 1-5 on para [0059]) to transmit information on updated weights to the sensors in which the weights have been updated in an updated step based on an actual observed value or state
(Lines 10-17 on para [0058]) e.g. after the output information has been outputted for example, a device through the Kalman filter contains an initial weight i.e. prediction step based on recent weighted measurements meaning previous and then dynamically adjusts the weighting applied to each measurement as to output more accurate predictions; the update is the transmission to the sensor’s Kalman filter weight for the next use containing the user evaluation grade after the information has been outputted by the one or more processors.
	Modifying New in view of Jam to use the techniques disclosed by Koishida discloses:
Wherein the one or more processors are further configured to transmit, to a device of the plurality of devices that has sensed each of the one or more third sensing results, information which indicates the user evaluation grade obtained from the user with respect to the output of the information after the information has been output by the one or more processors (e.g. New’s information processing apparatus in view of Jam now including the feature where the processor is further configured to transmit to a plurality of devices that has senses of the one or more third sensing results, information indicating the user evaluation grade with respect to output of information after the information has been outputted as taught by Koishida, see paras 58-59).
The same obviousness rationale of claim 3 is applicable and used in the same grounds of claim 15; furthermore, Including Koishida’s features would have improved New as it would output more accurate predictions as it dynamically adjusts the weights applied to each measurement as recognized by Koishida (Lines 14-17 on para [0058]).

Regarding claim 16, New in view of Jam and further in view of Koishida teaches the
information processing apparatus of claim 15 (see claim 15 above), while New teaches that information processing apparatus outputs information corresponding to the user’s state,
New in view of Jam fails to explicitly disclose:
wherein the one or more processors are further configured to:
Estimate the user state based on the one or more third sensing results.
In a related field of endeavor (e.g. intelligent virtual assistants in a specified space).
Koishida discloses systems, methods, and logical constructs for providing intelligent
Assistance to users (Lines 1-3 on para [0017]) where entity tracker 100 shares or exchanges information regarding contextualized information i.e. sensor data (Lines 7-11 on para [0054]); and entity tracker 100, embodied in software that is stored in memory and executed by one or more processors as mentioned previously [0027], may be configured to predict the current status of a given entity based on received sensor data e.g. mentioned prior to the conditions and selection of sensing results (Lines 7-23 on para [0041]); furthermore, entity tracker 100 receives sensor data which comes from multiple devices in a space (Lines 7-23 on para [0041] and figure 1 with two different devices), and status identifier 108 is configured to interpret and evaluate sensor data to output predictions/identifications along with confidence values (Lines 1-12 on para [0034]).
	Modifying New in view of Jam to use the techniques disclosed by Koishida discloses:
wherein the one or more processors are further configured to:
Estimate the user state based on the one or more third sensing results (e.g. New’s
information processing apparatus in view of Jam now also including the feature where the processor is configured to the estimate the user state based on the one or more third sensing results as taught by Koishida, see paras 34 and 41).
The same obviousness rationale of claim 3 is applicable and used in the same grounds of claim 16.

Regarding claim 17, New in view of Jam and further in view of Koishida teaches the
information processing apparatus of claim 11 (see claim 11 above), in addition New discloses:
wherein the one or more sensors are further configured to perform sensing with respect to each of one or more of the plurality of sensing types to acquire the first sensing results (Lines 1-6 on para [0078], Digital client assistant module can be capable of accepting sensors tied within I/O subsystem 206 as seen on figure 2A with sensing for different types; furthermore, lines 5-9 on para [0210] teaches The condition of distance can be used with audio speech processing in which can be applied to audio input sampled at the devices e.g. use of microphones from user’s input specifically from the speech volume determination algorithms rather than other sensors with available data such as optical sensors indications sensing results relation to the user and corresponding to the sensing type from the plurality of results from the digital client module, where the processors 220 run or execute software programs and/or sets of instructions stored in memory 202 as stated in para [0049]), and
New in view of Jam fails to explicitly disclose:
wherein, for each of the plurality of sensing types, the one or more processors select, on the basis of the predetermined reference the one or more third sensing results relating to the user and that correspond to a sensing type, respectively, from among the plurality of second sensing results and the first sensing results from the one or more sensors.
In a related field of endeavor (e.g. intelligent virtual assistants in a specified space).
Koishida discloses systems, methods, and logical constructs for providing intelligent assistance to users (Lines 1-3 on para [0017]) where the predetermined reference is conducted using a Kalman filter and there are weights indicating higher precision, more processing power or otherwise greater capabilities i.e. reliability of the device through precision and the
manufacturing components used within the device as compared between the professional-grade video camera vs. the webcam (Lines 1-10 on para [0049]). Lines 1-5 on para [0059], Entity tracker 100 includes a Kalman filter, entity tracker 100 may be embodied in software that is stored in memory and executed by one or more processors [0027], as selecting different weights associated with different devices and their corresponding sensor type and relating to the user by interaction, where in regards to the weights, the status identifies as it is configures to interpret and evaluate sensor data from a plurality of sensors by elements 102 shown in figure 3 and described on para [0031], ultimately selects the data from a sensor with a larger weight determined by the reliability i.e. manufacturing components present such as in the example of the professional-grade video camera vs. the webcam of a type of camera as shown in lines 1-10 on para 0049; furthermore figure 4 is exemplary of actions taken by the entity tracker within the same device and entity tracker 100 of the intelligent assistant computer 20 in relation to paras [0050] and [0141].
	Modifying New in view of Jam to use the techniques disclosed by Koishida discloses:
wherein, for each of the plurality of sensing types, the one or more processors select, on the basis of the predetermined reference the one or more third sensing results relating to the user and that correspond to a sensing type, respectively, from among the plurality of second sensing results and the first sensing results from the one or more sensors (e.g. New’s information processing apparatus in view of Jam now including the feature where the processor select on the basis of the predetermined reference the one or more third sensing results relating to the user and that correspond to a sensing type relating from the first and second sensing results as taught by Koishida, see paras 31 and 49-59).
The same obviousness rationale of claim 3 is applicable and used in the same grounds of claim 17.

Regarding claim 18, New in view of Jam and further in view of Koishida teaches the
information processing apparatus of claim 17 (see claim 17 above), while New teaches about the usage condition for example it will use a device and its sensors if it’s on rather than a device that may be unavailable i.e. impossible (Lines 9-12 on para [0210]).
New in view of Jam fails to explicitly disclose:
wherein, for each of the plurality of sensing types, if it is determined that an accuracy of the first sensing results that correspond to the sensing type by the one or more sensors is lower than a predetermined threshold value, the one or more processors select, on the basis of the predetermined reference, the one or more third sensing results that correspond to the sensing type, respectively, from among the plurality of second sensing results.
In a related field of endeavor (e.g. intelligent virtual assistants in a specified space).
Koishida discloses systems, methods, and logical constructs for providing intelligent assistance
to users (Lines 1-3 on para [0017]) where in lines 6-11 on para [0042] it indicates that Status
identifier may use one or more cameras from the variety of sensors available, e.g. multiple
different sensors for sensor types and in lines 1-12 on para 0059 where figure 4 shows an
example of the intelligent assistant computer in action where confidence value of a certain
sensor indicating accuracy may have a score below a predetermined threshold and other
sensors of the same type may use within application of a Kalman filter to compensate for the
low confidence score i.e. one or more third sensing results selected from among the plurality of second sensing results.
	Modifying New in view of Jam to use the techniques disclosed by Koishida discloses:
wherein, for each of the plurality of sensing types, if it is determined that an accuracy of the first sensing results that correspond to the sensing type by the one or more sensors is lower than a predetermined threshold value, the one or more processors select, on the basis of the predetermined reference, the one or more third sensing results that correspond to the sensing type, respectively, from among the plurality of second sensing results (e.g. New’s information processing apparatus in view of Jam determining third sensing results on the basis of the predetermined reference, sensing results relating to the user and that correspond to the sensing type, now also including the feature where if it is lower than a predetermined threshold value, the processor select on the basis of the predetermined reference, the one or more third sensing results corr. to the sensing type, respectively, from among the plurality of second sensing results as taught by Koishida, see paras 42, 59, and figure 4).
The same obviousness rationale of claim 3 is applicable and used in the same grounds of claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s
disclosure.
Binion et al. (US Pub. No. 2015/0112800 A1) hereinafter Binion teaches, A method,
implemented in an electronic processing system that includes a memory and one or more processors, includes receiving, at the electronic processing system, vehicle data indicative of one or both of (i) a location or route of a vehicle and (ii) operation of the vehicle, storing the received vehicle data in the memory, determining, via the one or more processors and based on the stored vehicle data, a habit or preference of a driver of the vehicle, and causing an advertisement to be selected based on the determined habit or preference, see abstract.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to JONATHAN E AMAYA HERNANDEZ whose telephone number is (571)272-2484. The examiner can normally be reached Monday - Friday 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.E.A./             Examiner, Art Unit 2655       

/ANDREW C FLANDERS/             Supervisory Patent Examiner, Art Unit 2655